NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          CROSSROADS SYSTEMS, INC.,
                  Appellant

                           v.

    CISCO SYSTEMS, INC., QUANTUM CORP.,
  ORACLE CORPORATION, DOT HILL SYSTEMS
               CORPORATION,
                    Appellees
             ______________________

           2016-2017, 2016-2026, 2016-2027
               ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2014-01226,      IPR2014-01463,     IPR2014-01544,
IPR2015-00825, IPR2015-00852, IPR2015-00854.
                ______________________

                 Decided: June 6, 2017
                ______________________

    JOHN A. DRAGSETH, Fish & Richardson P.C., Minne-
apolis, MN, argued for appellant. Also represented by
ROBERT P. COURTNEY, CONRAD GOSEN; RUSSELL T. WONG,
Blank Rome LLP, Houston, TX.

   ANDREW S. EHMKE, Haynes & Boone, LLP, Dallas, TX,
argued for appellees Cisco Systems, Inc. and Quantum
2           CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.



Corp. Also represented by DEBRA JANECE MCCOMAS,
DAVID L. MCCOMBS; SCOTT T. JARRATT, Richardson, TX;
MATTHEW CHRISTOPHER GAUDET, Duane Morris LLP,
Atlanta, GA; JOSEPH POWERS, Philadelphia, PA; CLEMENT
ROBERTS, Durie Tangri LLP, San Francisco, CA.

    JARED BOBROW, Weil, Gotshal & Manges LLP, Red-
wood Shores, CA, argued for appellee Oracle Corporation.
Also represented by DEREK C. WALTER.

    ORION ARMON, Cooley LLP, Broomfield, CO, for appel-
lee Dot Hill Systems Corporation. Also represented by
PETER SAUER.
                ______________________

       Before REYNA, LINN, and CHEN, Circuit Judges.
REYNA, Circuit Judge.
     Crossroads Systems, Inc. appeals from the Patent
Trial and Appeal Board’s inter partes review decisions
finding all claims reviewed unpatentable as obvious.
Because the Board’s factual findings are supported by
substantial evidence, and because the Board did not err in
its obviousness conclusion, we affirm.
                        BACKGROUND
              1. The Patents Under Review
    These appeals involve three patents: U.S. Patent Nos.
6,425,035, 7,934,041, and 7,051,147, all of which are
family members entitled “Storage router and method for
providing virtual local storage.”   The patents teach a
system for providing network-based computer storage.
Space on an array of storage devices is dedicated to indi-
vidual client workstations. A storage router sits in be-
tween workstations and storage devices, mapping
workstations to portions of storage devices. Fibre Chan-
nel/Small Computer System Interface (“SCSI”) protocols,
CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.          3



standard protocols used in network-attached storage
systems, are used to connect the workstations to the
storage router and the storage router to the storage
devices.




J.A. 199, 8050, 19696. Figure 3 of the patents illustrates
how the storage router (56) is connected to multiple
storage devices (62, 64) and multiple workstations (58)
and allocates “partitioned subsets” of the space on each
storage device to particular workstations (66–72), for
example “Workstation A” to “Workstation A Storage.”
’147 patent, col. 4 ll. 30–40, J.A. 19699. The details of the
mapping between workstations and portions of storage
devices are a key issue in this appeal.
    The following claims are representative for the three
patents.
    ’147 Patent:
    28. A method for providing virtual local storage on
    remote storage devices, comprising:
4            CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.



    mapping between a device connected to a first
      transport medium and a storage device con-
      nected to a second transport medium, wherein
      the first transport medium and the second
      transport medium operate according to a Fibre
      Channel protocol;
    implementing access controls for storage space on
      the storage device; and
    allowing access from the device connected to the
       first transport medium to the storage device us-
       ing native low level, block protocols.
’147 Patent, J.A. 19703 col. 12 ll. 27–38.
    ’041 Patent:
    1. A storage router for providing virtual local stor-
    age on remote storage devices, comprising:
    a first controller operable to interface with a first
       transport medium, wherein the first medium is
       a serial transport media; and
    a processing device coupled to the first controller,
      wherein the processing device is configured to:
    maintain a map to allocate storage space on the
      remote storage devices to devices connected to
      the first transport medium by associating rep-
      resentations of the devices connected to the
      first transport medium with representations of
      storage space on the remote storage devices,
      wherein each representation of a device con-
      nected to the first transport medium is associ-
      ated with one or more representations of
      storage space on the remote storage devices;
    control access from the devices connected to the
      first transport medium to the storage space on
CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.         5



      the remote storage devices in accordance with
      the map; and
    allow access from devices connected to the first
       transport medium to the remote storage devices
       using native low level block protocol.
’041 patent, J.A. 8056 col. 9 ll. 35–56.
    ’035 Patent:
    11. A method for providing virtual local storage on
    remote storage devices connected to one transport
    medium to devices connected to another transport
    medium, comprising:
    interfacing with a first transport medium;
    interfacing with a second transport medium;
    mapping between devices connected to the first
      transport medium and the storage devices and
      that implements access controls for storage
      space on the storage devices; and
    allowing access from devices connected to the first
       transport medium to the storage devices using
       native low level, block protocols.
’035 patent, J.A. 205 col. 10 ll. 41–53.
             2. The CRD 5500 User’s Manual
    The primary prior art reference at issue is the CMD
Technology, Inc., CRD-5500 SCSI RAID Controller User’s
Manual. See J.A. 438–529. This manual describes a
Redundant Array of Independent Disks (“RAID”) control-
ler which connects numerous redundant disk drives to one
or more hosts. J.A. 446. This controller “provides high-
performance, high-availability access to SCSI disk array
subsystems along a Fast/Wide SCSI bus.” Id. The array
of disk drives can be grouped into RAID sets, which the
manual also terms “redundancy groups.” For example, in
6           CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.



the following image, the CRD-5500 is connected to a
single host and to 49 disks, which are logically assigned to
various redundancy groups:




J.A. 447.
    In addition, the CRD-5500 may be shared by multiple
hosts. The manual explains how a user “can connect as
many as four hosts to the CRD-5500.” J.A. 447. “The
controller’s Host [Logical Unit Number (LUN)] Mapping
feature makes it possible to map RAID sets differently to
each host.” Id. at 446. A user can “make the same re-
dundancy group show up on different LUNs to different
hosts, or make a redundancy group visible to one host but
not to another.” Id. Further, a user “can assign redun-
dancy groups to a particular host.” Id. at 447. Thus, one
set of disk drives could be assigned to store data from one
host and another set of disk drives assigned to store data
from another host. In the following diagram, four hosts,
assigned channel number 0, 1, 2, and 3, are each connect-
CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.      7



ed by the CRD-5500 to a subset of the array of disks
depicted at the bottom of the image:




J.A. 448.
    This mapping of redundancy groups to particular host
channels is accomplished through the “Host LUN Map-
ping” screen in the CRD-5500 configuration utility, which
provides a table of redundancy groups accessible through
a particular channel:
8           CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.




J.A. 481. In the example shown, redundancy groups 1
and 5 are accessible from the host connected to channel 0
through host LUN 1 and 4 respectively. But if a redun-
dancy group 2 or 3 exists, it is not accessible to the host
connected to channel 0 because those redundancy groups
are not mapped to any host LUN for channel 0.
   The manual explains that a redundancy group can be
made available only to a single host:
    This screen may be used to map LUNs on each
    host channel to a particular redundancy group. Or
    you may prevent a redundancy group from ap-
    pearing on a host channel. Thus, for example, you
    may map redundancy group 1 to LUN 5 on host
    channel 0 and the same redundancy group to LUN
    12 on host channel 1. Or you may make redun-
    dancy group 8 available on LUN 4 on host channel
    0 and block access to it on host channel 1.
J.A. 481.
CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.        9



                       DISCUSSION
                 1. Standard of Review
    Obviousness is a question of law based on factual in-
quiries relating to the scope and content of the prior art,
differences between the prior art and the claims at issue,
the level of ordinary skill in the pertinent art, and any
objective indicia of non-obviousness. Ivera Med. Corp. v.
Hospira, Inc., 801 F.3d 1336, 1344 (Fed. Cir. 2015) (citing
Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966)).
    The Board’s ultimate determination of obviousness is
a legal question we review de novo. In re Mouttet, 686
F.3d 1322, 1330–31 (Fed. Cir. 2012). We review the
Board’s factual findings for substantial evidence. In re
Gleave, 560 F.3d 1331, 1335 (Fed. Cir. 2009). Substantial
evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” In re
Gartside, 203 F.3d 1305, 1312 (Fed. Cir. 2000) (quoting
Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).
         2. “Maps Between Devices” Limitation
    The Board found all claims of the three patents at is-
sue obvious over a combination of the CRD-5500 Manual
and secondary references called HP Journal, Fibre Chan-
nel Standard, and QLogic Data Sheet. Relying only on
the CRD-5500 Manual, the Board found that the prior art
disclosed a map between host devices and storage devices.
Each independent claim recites such a map.
    In its analysis, the Board addressed the construction
of “map.” The Board was “not persuaded that the broad-
est reasonable interpretation of the ‘map’ limitations
mandates mapping directly or immutably to a host device
itself, or excludes mapping to devices using intermediate
identifiers.” J.A. 10, 49, 89. Rather, the Board adopted
the following construction:
10           CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.



     To create a path from a device on one side of the
     storage router to a device on the other side of the
     router. A “map” contains a representation of de-
     vices on each side of the storage router, so that
     when a device on one side of the storage router
     wants to communicate with a device on the other
     side of the storage router, the storage router can
     connect the devices.
Id. at 10, 49, 89–90.
    On appeal, Crossroads maintains that the Board’s in-
terpretation of the “maps between devices” limitation was
erroneous. Crossroads argues that the CRD-5500 Manual
maps storage devices to one of four numbered channels,
not host devices, and that the no reasonable construction
of “maps between devices” could include channel-oriented
mapping.
    In an inter partes review, a patent claim is given “its
broadest reasonable construction in light of the specifica-
tion of the patent in which it appears.” Cuozzo Speed
Techs., LLC v. Lee, 136 S. Ct. 2131, 2142 (2016) (quoting
37 C.F.R. § 42.100(b)). Applying the broadest reasonable
interpretation, we agree with the Board that a map
between storage devices and hosts, where each host is
represented by a unique channel number, can still be a
“map between devices.”
    In the CRD-5500 Manual, a host and a channel num-
ber are functionally the same thing. Every implementa-
tion of the CRD-5500 depicted in the manual gives each
host device its own “host channel,” and the channel num-
ber uniquely identifies the host. The name of the system
for assigning redundancy groups of storage devices to
channels is the “Host LUN Mapping” utility. This name
further makes clear that it is a mapping of storage devices
to hosts.
CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.         11



    The Board correctly found that the channel number is
merely an intermediate identifier for a host device, and
that the ultimate logical mapping performed by the CRD-
5500 is from a storage device to a host. The disclosures in
the CRD-5500 Manual are substantial evidence to support
the Board’s finding that the manual discloses maps be-
tween devices as claimed by these patents.
    Crossroads does not challenge other aspects of the
Board’s obviousness analysis. Because the Board’s obvi-
ousness-related findings with respect to the CRD-5500
Manual are supported by substantial evidence, and be-
cause those findings are sufficient to support its ultimate
legal conclusion of obviousness, we affirm the Board’s
finding that the independent claims are obvious.
 3. “Unique Identifier,” “World Wide Name,” and “Host
            Device ID” Dependent Claims
    In addition to challenging the “maps between devices”
limitation found in all claims of all three patents, Cross-
roads challenges the Board’s obviousness findings for the
limitations of the following three dependent claims:
    14. The storage router of claim 1, wherein the rep-
    resentations of devices connected to the first
    transport medium are unique identifiers.
    15. The storage router of claim 14, wherein the
    unique identifiers are world wide names.
’041 patent col. 10 ll. 36–40, J.A. 8056
    24. The system of claim 21, wherein the access
    control device is further operable to maintain a
    configuration including the map, wherein the map
    provides a mapping from a host device ID to a vir-
    tual LUN.
’147 patent col. 12 ll. 10–15, J.A. 19703.
12          CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.



    Crossroads contends that these claims contain limita-
tions that are not disclosed by the CRD-5500 Manual
because they require that devices be represented by a
“unique identifier,” “world wide name,” or “host device
ID.” Crossroads argues that these limitations expressly
require that the map identify connected devices using
specific technologies and not some intermediary part of
the system like a channel. We disagree.
     For “unique identifier,” the Board found that the
channel numbers in the CRD-5500 manual uniquely
identify the host. J.A. 65. Contrary to Crossroads’ argu-
ment that the manual’s channel numbers cannot provide
device-to-device mapping, the manual explicitly teaches
device-to-device mapping: “By using the controller’s Host
LUN Mapping feature, you can assign redundancy groups
to a particular host.” J.A. 447. Crossroads fails to explain
how storage can be assigned to a “particular host” if the
channel number in the mapping table does not uniquely
identify that host. Even Crossroads’ own patent specifica-
tion uses identifiers in its map which uniquely identify a
device. For example, the AL_PA identifier described in
the Crossroads patents identifies a port on an arbitrated
loop to which a host device is connected. ’147 patent col. 8
ll. 1–10, J.A. 19701. This port number is analogous to the
channel number used in the CRD-5500 manual. The
diagram in Figure 1-2 of the manual shows a separate
channel number assigned to each host. J.A. 448. Because
each host has a separate channel number that can be
used to communicate with that particular host, that
channel number uniquely identifies that host. The identi-
fication is unique because the channel number is not
assigned to any other host. This disclosure from the CRD-
5500 manual is substantial evidence that supports the
Board’s finding.
    The Board also noted that “unique identifiers” were
disclosed by the HP Journal prior art reference. J.A. 66.
Even if Crossroads were correct in asserting that the
CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.         13



CRD-5500 manual did not disclose “unique identifiers,”
Crossroads makes no arguments concerning the HP
Journal reference.
     The same reasoning applies to “host device ID.” The
Board found that the channel numbers in the CRD-5500
manual are host device IDs. J.A. 102–03. Crossroads
argues that the manual’s channel numbers “do not identi-
fy devices in any respect.” However, the manual explicitly
discloses using a channel number to make specific host
devices to specific storage devices: “By using the control-
ler’s Host LUN Mapping feature, you can assign redun-
dancy groups to a particular host.” J.A. 447. Crossroads
fails to explain how storage can be assigned to a “particu-
lar host” if this channel number in the mapping table is
not a host device ID. Even Crossroads’ own patent speci-
fication uses identifiers in its map which indirectly identi-
fy a device. For example, the AL_PA identifier described
in the Crossroads patents identifies a port on an arbitrat-
ed loop to which a host device is connected. ’147 patent
col. 8 ll. 1–10, J.A. 19701. This port number is analogous
to the channel number used in the CRD-5500 manual.
The diagram in Figure 1-2 of the manual shows a sepa-
rate channel number assigned to each host. J.A. 448.
Because each host device has a separate channel number
that can be used to identify a particular host, device, that
channel number is a host device ID. This disclosure from
the CRD-5500 manual is substantial evidence that sup-
ports the Board’s finding.
    Finally, the Board found that the “world wide name”
limitation is taught by the combination of the CRD-5500
manual, the HP Journal reference, and the Fibre Channel
standard. J.A. 68–70. As described above, the channel
numbers in the CRD-5500 manual uniquely identify hosts
attached to the channels. The Board found that based on
the petitioners’ observation that the Fibre Channel
standard discloses using world wide names in heterogene-
ous systems like the combination of the CRD-5500 manu-
14           CROSSROADS SYSTEMS, INC.   v. CISCO SYSTEMS, INC.



al and the HP Journal, there is a reason to combine the
references’ disclosures by using world wide names as
unique identifiers. Given the Fibre Channel standard’s
disclosure of replacing simple channel numbers with
world wide names, a person of ordinary skill in the art
would have thought to replace the channel numbers in the
CRD-5500 system with world wide names as well.
    The Board also found that Crossroads’ arguments at-
tacked the CRD-5500 manual individually, without refer-
ence to this combination. The Board’s conclusion is
therefore supported by substantial evidence.
                       CONCLUSION
    Because the Board made sufficient factual findings to
support its obviousness conclusions and because those
findings are supported by substantial evidence, we affirm
the Board’s decisions.
                      AFFIRMED
                          COSTS
     No costs.